At the spring term, 1931, of the circuit court of Lee county, the grand jury found, and returned into open court, an indictment against these appellants, and two others not on trial, for the offense of assault with intent to murder, alleged to have been committed upon Austin Newman. These appellants were put to trial on November 16, 1933, and were convicted as charged in the indictment. Whereupon the court adjudged each of them guilty of assault with intent to murder, and separately pronounced sentence against them *Page 263 
of imprisonment in the penitentiary for not less than five years, nor more than seven years. From the judgment of conviction, this appeal was taken. The appeal is here rested upon the record proper. There is no bill of exceptions, and the clerk of the court certifies "no bill of exceptions was filed in this case." Under this status, the only question presented for consideration on this appeal is the regularity of the proceedings in the court below as shown by the record filed in this case. This record has been examined by us, and is regular in all things. No error being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.